t c memo united_states tax_court stephen and patricia lindsey petitioners v commissioner of internal revenue respondent docket no 9014-o0l filed date stephen and patricia lindsey pro sese kerry h bryan for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment as supplemented filed pursuant to rule a respondent contends that there is no genuine issue as to any material fact and that respondent’s tt all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all section references are to the internal_revenue_code as amended - - notice_of_determination should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 we are satisfied that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law as explained in detail below we shall grant respondent’s motion for summary_judgment as supplemented background on date petitioners filed a petition for redetermination with the court assigned docket no challenging a notice_of_deficiency that respondent issued to them for the taxable_year see sec_6213 on date the court entered a decision in docket no pursuant to agreement of the parties the decision provided that petitioners were liable for a deficiency in income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure on date petitioners executed a form_4549 income_tax examination changes in which they agreed to deficiencies in their federal income taxes for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively on date respondent issued to petitioner stephen lindsey a final notice notice_of_intent_to_levy and notice of your right to a hearing this notice stated that petitioner owed federal_income_tax penalty and interest for and in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively and that respondent was preparing to collect the amounts due by levy on date respondent issued to petitioner patricia lindsey a final notice notice_of_intent_to_levy and notice of your right to q4e- a hearing that was identical to the final notice issued to her husband on or about date petitioners filed with respondent a form request for a collection_due_process_hearing in which they challenged the proposed collection action on the ground that there was no valid summary record of assessment on date settlement officer sherwin cogan wrote a letter to petitioners outlining the collection review process and enclosing transcripts of account taken from respondent’s integrated data retrieval system idrs transcripts of account the idrs transcripts of account listed by date and amount the assessments made against petitioners for the taxable years through on date settlement officer carl carter conducted an appeals_office hearing with petitioners’ representative thomas w roberts during the hearing settlement officer carter incorrectly stated that petitioners had executed agreements during the examination process conceding adjustments to their tax_liabilities for the each of the years in dispute settlement officer carter declined to provide mr roberts with copies of any such agreements during the appeals_office hearing however on date settlement officer carter wrote to mr roberts and provided him with a copy of the form_4549 that petitioners executed on date with respect to their tax_liabilities for and settlement officer carter retired from the internal_revenue_service on date and petitioners’ case was transferred to settlement officer laurel minder in early date settlement officer minder prepared an appeals transmittal_memorandum and case memorandum that stated in part stephen and patricia lindsey signed the form_4549 agreeing to the examination deficiencies for periods ended and the period ended does not indicate that the taxpayers agreed to this examination deficiency review of idrs for the period ended show that the taxpayers signed form_870 with examination on date agreeing to this deficiency ' the taxpayers are also claiming that their tax status is that of non resident_alien they claim that they have no filing_requirements or taxable_income for the above periods the record does not include a copy of the form_870 that petitioners purportedly executed on date with respect to their tax_liability for on date the appeals_office issued to petitioners a joint notice_of_determination concerning collection action s under sec_6320 and or stating that respondent would execution of form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment by a taxpayer signifies the taxpayer’s agreement to adjustments proposed by the commissioner and the taxpayer’s consent to the immediate_assessment of the resulting tax_liability -- - proceed with collection against petitioners for the taxable years through petitioners filed with the court a timely petition for lien or levy action under code sec_6320 or sec_6330 challenging respondent’s notice_of_determination the petition includes allegations that respondent erred by failing to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 and identify the assessment officer that prepared the form sec_23c summary record of assessment for the years in issue after respondent filed an answer to the petition respondent filed a motion for summary_judgment and declaration attaching thereto forms certificate of assessments payments and other specified matters for each of the years in issue petitioners filed a response to respondent’s motion petitioners assert that material issues of fact remain in dispute regarding the documents that settlement officer carter relied on at the appeals_office hearing to verify that the requirements of all applicable laws and administrative procedures were met with regard to the disputed assessments this matter was called for hearing at the court's motions sessions held in washington d c on date december at the time that the petition was filed petitioners resided in garden grove california - and date counsel for respondent appeared at the hearings and presented argument in support of respondent's motion no appearance was made by or on behalf of petitioners at any of the hearings respondent filed a supplement and a second supplement to his motion for summary_judgment attaching thereto declarations executed by settlement officers carter and minder and txmoda transcripts of account with regard to petitioners’ taxable years through petitioners filed a supplemental response to respondent’s motion for summary_judgment attaching thereto a declaration executed by mr roberts discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by way of a levy action until the person has been given notice and the opportunity for an administrative --- - review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters a person may raise at an appeals_office hearing in sum sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate petitioners do not challenge the existence or the amount of their underlying tax_liabilities for the years in question petitioners simply assert that the settlement officer failed either before or during the appeals_office hearing to verify that respondent made valid assessments against petitioners for the taxes alleged to be due we disagree --- - federal tax assessments are formally recorded on a summary record of assessment sec_6203 the summary record must provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proceed admin regs contrary to petitioners’ position sec_6330 does not require the commissioner to rely on a particular document to verify that the requirements of any applicable law or administrative procedure have been met in a collection matter see kuglin v commissioner tcmemo_2002_51 nor is respondent obliged to provide the taxpayer with a copy of the verification see 118_tc_162 the record in this case shows that the settlement officer obtained and reviewed idrs transcripts of account with regard to petitioners’ taxable years through prior to the appeals_office hearing the idrs transcripts of account contained all the information prescribed in sec_301_6203-1 proced admin regs kugqlin v commissioner supra the record also includes forms and txmoda transcripts that serve to supplement and substantiate the information contained in the idrs transcripts of account see davis v commissioner supra pincite- form is presumptive evidence that an assessment was made against a taxpayer petitioners have not alleged any irregularity in the assessment process that would raise a question about the validity of the assessments or the information contained in the transcripts of account or the forms id mann v commissioner tcmemo_2002_48 accordingly we hold that the settlement officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioners have failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b in the absence of a valid issue for review we conclude that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date finally we mention sec_6673 which authorizes the tax_court to reguire a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalties in collection review cases 115_tc_576 although we shall not impose a penalty upon petitioners pursuant to sec_6673 we admonish petitioners that the court will consider imposing such a penalty should they return to the court and advance similar arguments in the future to reflect the foregoing an order granting respondent’s motion for summary_judgment as supplemented and decision will be entered
